DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 27 April 2022.

Claims 18, 30 and 37 are currently amended, claims 19-24, 26-29, 31-34 and 36 are as previously presented, claims 25 and 35 are cancelled and claims 1-17 were previously cancelled.
In summary, claims 18-24, 26-34 and 36 are pending in the application.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the amendment received 27 April 2022, the Examiner has determined that the amended claims have overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 18-24, 26-34 and 36 are hereby withdrawn and there being no remaining issues, claims 18-24, 26-34 and 36 and the application are now in condition for allowance.

With regard to claim 18 claiming a method comprising: at a device including a non-transitory memory and one or more processors coupled with the non-transitory memory: obtaining movement information, wherein the movement information characterizes a first body pose of a user at a first time and a second body pose of the user at a second time; determining an acceptability threshold based on a skill level of the user; determining whether a transition from the first body pose to the second body pose satisfies the acceptability threshold; in response to determining that the transition from the first body pose to the second body pose breaches the acceptability threshold, displaying a template body movement that shows another transition from the first body pose to the second body pose, wherein the other transition satisfies the acceptability threshold; and in response to determining that the transition from the first body pose to the second body pose satisfies the acceptability threshold, generating a sequence of movements for a representation of the user are in total, a unique combination of features and are non-obvious over the art of record where the features added in the current amendment to all the independent claims (underlined text) define the invention over the prior art of record.

Claims 30 and 37; claiming a device and a non-transitory memory respectively, are of the same scope and features as claim 18 and thus, define in total, a unique combination of features which are non-obvious over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613